DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 21-25 of U.S. Patent No. 11,128,339. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application of claims 1-20 are include substantially the same features as claims 1-15 and 21-25 of the patent 11,128,339 and both relate to a method/an apparatus  for A Radio Frequency (RF) switch module.
The present application of claim 1 is include substantially the same features as claim 1 of the patent 11,128,339 and are broader than the claim 1.
Please see the direct claim comparison blow:
Instant claim 1
Patent 11,128,339 of claim 1
A Radio Frequency (RF) switch module, comprising: a switch circuit for switching between transmitting first signals from a transmitter port to an antenna port and transmitting second signals from the antenna to the receiver port, wherein the switch circuit comprises; a first capacitance switch that couples the antenna port to the transmitter port; a second capacitance switch that couples the antenna port to the receiver port; a first power supply unit coupled between the antenna port and ground; a second power supply unit coupled between the transmitter port and ground; and a third power supply unit coupled between the receiver port and ground.

1. (Currently Amended) A Radio Frequency (RF) switch module, comprising: a switch circuit for switching between transmitting first signals from a transmitter port to an antenna port and transmitting second signals from the antenna port to a receiver port wherein the switch circuit comprises: a first capacitance switch that couples the antenna port to the transmitter port; a second capacitance switch that couples the antenna port to the receiver port; a first power supply unit coupled between the antenna port and ground; a second power supply unit coupled between the transmitter port and ground; and a third power supply unit coupled between the receiver port and ground, wherein each of the two capacitance switches comprises stacked gate dielectrics and at least three metal contacts coupled to a conductive gate, wherein the stacked gate dielectrics comprises at least one first dielectric layer, wherein the first dielectric layer comprises a negative-capacitance material.


Claim 2 of present application are met by part of claim 1 and claim 2 of the patent.
Claims 3 and 11 of present application are met by claims 3 and 11 of the patent.
Claims 4, 12 and 19 of present application are met by claims 4, 12 and 24 of the patent.
Claims 5, 13  and 20 of present application are met by claims 4, 13  and 25 of the patent.
Claims 6 and 14 of present application are met by claims 6 and 14 of the patent.
Claim 7 of present application are met by claim 7 of the patent.
Claim 8 of present application are met by claim 8 of the patent.
Claim 9 of present application are met by part of claim 8 and claim 9 of the patent.
Claim 10 of present application are met by claims 10 and 23 of the patent.
Claim 15 of present application are met by claim 15 of the patent.
Claim 16 of present application are met by claim 21 of the patent.
Claim 17 of present application are met by part of claim 21 of the patent.
Claim 18 of present application are met by in part of claim 21 and claim 22 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 7, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chih-Sheng (U.S. Patent Pub. # US 2014/0062577 A1) (hereinafter referenced as Chih).
Regarding claim 1,  Chih discloses a Radio Frequency (RF) switch module (figure 4, RF switch 400), comprising: a switch circuit for switching between transmitting first signals from a transmitter port to an antenna port and transmitting second signals from the antenna to the receiver port (paragraphs 0030-0031, 0033-0035, the switch circuit 400 is transmitting first signals (i.e., the TX/RF1 signal) from a transmitter port (i.e., TX/RF1) to an antenna port (i.e., RFC input node) and transmitting second signals (i.e., the RX/RF2 signal)  from the antenna to the receiver port(i.e., RX/RF2), wherein the switch circuit comprises; a first capacitance switch that couples the antenna port to the transmitter port (figure 4, a capacitor 225(1)); paragraphs 0033-0035 and 0037, the first capacitance switch (i.e.,  capacitor 225(1)  couples the antenna port (i.e., the RFC input node) to the transmitter port (i.e., the TX/RF1)); a second capacitance switch that couples the antenna port to the receiver port (figure 4, a capacitor 225(2)); paragraphs 0033 and 0036-0037, the first capacitance switch (i.e.,  capacitor 225(2)  couples the antenna port (i.e., the RFC input node) to the receiver port (i.e., the RX/RF2)); a first power supply unit coupled between the antenna port and ground (see figure 4, 0V; paragraph 0030, the first power supply unit (0V) is coupled between the antenna port (i.e., the RFC input node) and ground (i.e., GND) ; a second power supply unit coupled between the transmitter port and ground (figure 4, SWB 410(1); paragraphs 0033-0036, the second power supply unit (SWB 410(1) is  coupled between the transmitter port (TX/RF1) and ground (GED)); and a third power supply unit coupled between the receiver port and ground (figure 4, SW 410(4); paragraphs 0033-0036,  the first power supply unit (i.e., the SW 410(4)  is coupled between the receiver port(i.e., RX/RF2) and ground(GND)).

Regarding claim 8, Chih discloses a switch, comprising: a first a field effect transistor (FET) coupled between an antenna port and a transmitter port (figure 4, M1; paragraphs 0015 and 0034-0035,  a first a field effect transistor (FET) (i.e., M1) is coupled between an antenna port (i.e., RFC input node) and a transmitter port (i.e., TX/RF1));  a second FET coupled between the antenna port and a receiver port (figure 4, M2; paragraphs 0015 and 0034-0035, a second FET (i.e., M2) is coupled between an antenna port (i.e., the RFC input node) and a receiver port (i.e., RX/RF2)); a first power supply unit coupled to the antenna port (figure 4, 0V; paragraph 0030, the first power supply unit (0V) is coupled between the antenna port (i.e., the RFC input node) and ground(i.e., GND); a second power supply unit  coupled to the transmitter port (figure 4, SWB 110(1); paragraphs 0033-0034, the second power supply unit (i.e., the SWB110 (1)) is coupled to the transmitter port (i.e., the TX/RF1 node); and a third power supply coupled to the receiver port (figure 4, SW 110 (4); paragraphs 0033-0034, the third power supply unit(i.e., SW 110 (4)) is  coupled to the receiver port (i.e., the RX/RF2 node)).




Regarding claim 16,  Chih discloses a switch (figure 4, RF switch 400), comprising: a switch circuit for switching between transmitting first signals from a transmitter port to an antenna port and transmitting second signals from the antenna port to a receiver port (paragraphs 0030-0031, 033 and 0035, the switch circuit 400 is transmitting first signals (i.e., the TX/RF1 signal) from a transmitter port (i.e., TX/RF1 node) to an antenna port (i.e., RFC input node) and transmitting second signals (i.e., the RX/RF2 signal)  from the antenna to the receiver port (i.e., RX/RF2 node), wherein the switch circuit comprises: a first capacitance switch implemented with a field effect transistor (FET) that couples the antenna port to the transmitter port (figure 4, a capacitor 225(1)) and M1; paragraphs 0015, 0034-0035 and 0037, the first capacitance switch with FET (i.e., the  capacitor 225(1) with M1) couples the antenna port (i.e., the RFC input node) to the transmitter port (i.e., the TX/RF1 node)); a second capacitance switch implemented with a FET that couples the antenna port to the receiver port (figure 4, a capacitor 225(2)) and M2; paragraphs 0015, 0034-0035 and 0037, the second capacitance switch with FET (i.e.,  the capacitor 225(2) with M2) couples the antenna port (i.e., the RFC input node) to the receiver port (i.e., the RX/RF2 node)); a first power supply coupled via a first resistor to the antenna port (figure 4, 0V; paragraph 0030, the first power supply unit (0V) is coupled via resistor 430 to the antenna port (i.e., the RFC input node));  a second power supply coupled via a second resistor to the transmitter port (figure 4, SWB 110 (1); paragraphs 0033-0035,  the second power supply(i.e., the SWB 110 (1)) is coupled via a second resistor (i.e., resister 110(1)) to the transmitter port (i.e., the TX/RF1 node); and a third power supply coupled via a third resistor to the receiver port (figure 4, SW 110(4); paragraphs 0033-0034 and 0036, the third power supply(i.e., SW 110 (4)) is coupled via a third resistor (i.e., resister 110(4)) to the receiver port (i.e., the RX/RF2)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih-Sheng (U.S. Patent Pub. # US 2014/0062577 A1) (hereinafter referenced as Chih) in view of Bryant et al (U.S. Patent Pub. # US 2011/0068399 A1).
Regarding claim 7, and as applied to the claim 1, The RF switch of claim 1, wherein the first power supply unit, the second power supply unit and the third power supply unit are respectively coupled to at least three metal contacts.                                                                                                                                                                                                    
Bryant et al  discloses multiple contacts 61-64 are connected to different supply voltages of FETs (paragraph 0048).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bryant et al in to the apparatus of Chih, such that  the first power supply unit, the second power supply unit and the third power supply unit are respectively coupled to at least three metal contacts in to provide an improved short-channel characteristics over a planar transistor as taught by Bryant et al (paragraph 0045). 

Regarding claim 15, and as applied to the claim 8 above, Chih does not disclose  wherein each of the first and second FETs comprises a fin structure.
Bryant et al  discloses FETs comprises a fin structure (paragraph 0045).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bryant et al in to the apparatus of Chih, such that the first and second FETs could be comprised a fin structure in order to scaled devices with increased drive current and reduced short channel effects as taught by Bryant et al (paragraph 0045).

Allowable Subject Matter
5.	Claims 2-6, 9-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649